DETAILED ACTION
This office action is in response to the application filed on 09/27/2019. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/27/2019 AND 12/16/2020 has been considered by the examiner.
Claim Objections
Claims 12 is objected to because of the following informalities:  Claim 12 recite “,processor, field-programmable gate array” this should be change to “, a processor, a field-programmable gate array”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borojevic et al 5,329,439 in view of Kwak et al. Fault-Tolerant Topologies and Switching Function Algorithms for Three-Phase Matrix Converter based AC Motor Drives Against Open and Short Phase Failures.
	Regarding Claim 1, Borojevic teaches (Figures 1-8) a power supply circuit (Fig. 1) comprising: a matrix converter (Q11-Q23) that converts a first input alternating current (AC) phase, a second input AC phase, and a third AC input phase (1-3) into a single primary phase (Vp); a transformer (at Fig. 1a) including a primary side electrically connected to the single primary phase; a rectifier (Da-Dd) electrically connected to a secondary side of the transformer; and an output voltage (Vout) terminal electrically connected to the rectifier; wherein the matrix converter includes first through sixth bi-directional switch pairs (Q11-Q23, Fig. 1b); each of the first through sixth bi-directional switch pairs includes a first uni-directional switch and a second uni-directional switch (Fig. 1b); a first end of the first bi-directional switch pair, a first end of the third bi-directional switch pair, and a first end of the fifth bi-directional switch pair are connected together to provide a positive-voltage node (top switches, node A); a first end of the second bi-directional switch pair, a first end of the fourth bi-directional switch pair, and a first end of the sixth bi-directional switch pair are connected together to provide a negative-voltage node (bottom switches, node B); a second end of the first bi-directional switch pair and a second end of the fourth bi- directional switch pair are each connected to the first input AC phase (at node 1); a second end of the third bi-directional switch pair and a second end of the sixth bi- directional switch pair are each connected to the second input AC phase (at node 2); a second end of the fifth bi-directional switch pair 
	Borojevic does not teach and when the third input AC phase is disconnected or short circuited: the second and the fifth bi-directional switch pairs are turned off; in each of the first, third, fourth, and sixth bi-directional switch pairs: one of the first and second uni-directional switches are turned on, and the other of the second and first uni-directional switches are operated as a full-bridge phase-shifted converter.
	Kwaw teaches (Figures 1-3) when the third input AC phase (C-phase) is disconnected or short circuited: the second and the fifth bi-directional switch pairs are turned off (S31-S33); in each of the first, third, fourth, and sixth bi-directional switch pairs (S11-S23): one of the first and second uni-directional switches are turned on, and the other of the second and first uni-directional switches are operated as a full-bridge phase-shifted converter (See pages 888-890). (For Example: Pages 886-890)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Borojevic to include t and when the third input AC phase is disconnected or short circuited: the second and the fifth bi-directional switch pairs are turned off; in each of the first, third, fourth, and sixth bi-directional switch pairs: one of the first and second uni-directional switches are turned on, and the other of the second and first uni-directional switches are operated as a full-bridge phase-shifted converter, as taught by Kwaw to improve reliability of the system and provide power supply even with a fault at one of the phases.

	Regarding Claim 2, Borojevic teaches (Figures 1-8)  wherein the first and second uni- directional switches of each of the first through sixth bi-directional switch pairs  (Q11-Q23) are electrically connected in series with each other (Fig. 1b). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 3, Borojevic teaches (Figures 1-8) wherein the first and second uni- directional switches of each of the first through sixth bi-directional switch (Q11-Q23) pairs are metal- oxide-semiconductor field-effect transistors (Fig. 1b). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 4, Borojevic teaches (Figures 1-8) wherein: the first bi-directional switch pair and the sixth bi-directional switch pair are turned on (at Q11 and Q22) with a same first on-time duration (Fig. 5); and the third bi-directional switch pair and the fourth bi-directional switch pair (at Q12 and Q21)are turned on with a same second on-time duration (Fig. 5). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 5, Borojevic teaches (Figures 1-8) wherein: during an interval when the first input AC phase is greater than the second input AC phase (V12 and V13): the first uni-directional switch of the first bi-directional switch pair (at Q11)and the second uni-directional switch of the third bi-directional switch pair (at Q12)  operate as complementary switches (Fig. 5, t2-t3); and the second uni-directional switch of the fourth bi-directional switch pair (at Q21) and the first uni-directional switch of the sixth bi-directional switch (at Q22) pair operate as complementary switches (Fig. 5, t2-t3). (For Example: Col. 4 lines 16-67, Col. 5-6 )

	Regarding Claim 6, Borojevic teaches (Figures 1-8) wherein during an interval when the first input AC phase is greater than the second input AC phase (V12 and V13), the second uni-directional switch of the first bi-directional switch pair (at Q11), the first uni-directional switch of the third bi- directional switch pair (at Q12), the first uni-directional switch of the fourth bi-directional switch pair (at Q21), and the second uni-directional switch of the sixth bi-directional switch (at Q22) pair are all turned on (See fig. 7 after t1). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 7, Borojevic teaches (Figures 1-8)  wherein during an interval when the first input AC phase is greater than the second input AC phase (V12 and V13), the second uni-directional switch of the first bi-directional switch pair (at Q11), the first uni-directional switch of the third bi- directional switch pair (at Q12), the first uni-directional switch of the fourth bi-directional switch pair (at Q21), and the second uni-directional switch of the sixth bi-directional switch pair (at Q22) are controlled to provide synchronous rectification (Figs. 5-7). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 8, Borojevic teaches (Figures 1-8) wherein: during an interval when the first input AC phase is less than the second input AC phase (V12 and V13): the second uni-directional switch of the first bi-directional switch pair and the first uni-directional switch of the third bi-directional switch pair (at Q11 and Q12) operate as complementary switches (Fig. 5, t9-t11); and the first uni-directional switch of the fourth bi-directional switch pair and the second uni-directional switch of the sixth bi-directional switch pair (at Q21 and Q22) operate as complementary switches (Fig. 5, t9-t11). (For Example: Col. 4 lines 16-67, Col. 5-6 )

	Regarding Claim 9, Borojevic teaches (Figures 1-8)  wherein during an interval when the first input AC phase is less than the second input AC phase (V12 and V13), the first uni-directional switch of the first bi-directional switch pair (at Q11), the second uni-directional switch of the third bi-directional switch pair (at Q12), the second uni-directional switch of the fourth bi-directional switch pair (at Q21), and the first uni-directional switch of the sixth bi-directional switch (at Q22) pair are all turned on (at t1, Fig. 7). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 10, Borojevic teaches (Figures 1-8)  wherein during an interval when the first input AC phase is less than the second input AC phase (V12 and V13), the first uni-directional switch of the first bi-directional switch pair (at Q11), the second uni-directional switch of the third bi-directional switch pair (at Q12), the second uni-directional switch of the fourth bi-directional switch pair (at Q21), and the first uni-directional switch of the sixth bi-directional switch pair (at Q22) are controlled to provide synchronous rectification (See fig. 5-7). (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 11, Borojevic teaches (Figures 1-8) wherein the first through sixth bi- directional switch pairs (Q11-Q23) are turned on and off to regulate an output voltage level (at Vout) of the output voltage terminal. (For Example: Col. 4 lines 16-67, Col. 5-6 )
	Regarding Claim 12, Borojevic teaches (Figures 1-8) further comprising a controller (PWM controller) that is a microcontroller, processor, field-programmable gate array, or a complex programmable logic device (see fig. 1a). 


	Regarding Claim 14, Borojevic teaches (Figures 1-8) wherein the rectifier includes four diodes arranged in a bridge (Da-Dd).
	Regarding Claim 15, Borojevic teaches (Figures 1-8), further comprising an output filter electrically connected to an output of the rectifier (output inductor and capacitor).
	Regarding Claim 16, Borojevic teaches (Figures 1-8) wherein the output filter includes an output inductor and an output capacitor (output inductor and capacitor).
Claims 13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borojevic et al 5,329,439 in view of Kwak et al. Fault-Tolerant Topologies and Switching Function Algorithms for Three-Phase Matrix Converter based AC Motor Drives Against Open and Short Phase Failures and further in view of Wang et al. US 2015/0124505.
	Regarding Claim 13, Borojevic teaches (Figures 1-8) a circuit.
	Borojevic does not teach wherein the matrix converter is a buck-type converter.
	Kwaw teaches (Figures 1-3) wherein the matrix converter is a buck-type converter. (For Example: Par. 2)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Borojevic to include wherein the matrix converter is a buck-type converter, as taught by Wang to provide the desired level of output signal.
	Regarding Claim 13, Borojevic teaches (Figures 1-8) a circuit.
	Borojevic does not teach further comprising an input filter electrically connected to each of the first, second, and third input AC phases.

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the circuit of Borojevic to include w further comprising an input filter electrically connected to each of the first, second, and third input AC phases, as taught by Wang to provide a filter input signal to avoid unwanted noise or ripple.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A ROSARIO-BENITEZ whose telephone number is (571)270-7888.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/GUSTAVO A ROSARIO-BENITEZ/Primary Examiner, Art Unit 2838